Citation Nr: 1545740	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  11-23 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD) and schizoaffective disorder.

2. Entitlement to service connection for degenerative joint disease (DJD) of the left knee.

3. Entitlement to service connection for degenerative joint disease (DJD) of the right knee.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for right ankle abnormality.

6. Entitlement to service connection for left middle finger deformity.

7. Entitlement to a disability rating for irritable bowel syndrome (IBS) with gastroesophageal reflux disorder in excess of 10 percent prior to August 1, 2011.

8. Entitlement to an effective date prior to April 27, 2012, for a rating of 30 percent for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to June 1997.  This appeal is before the Board of Veterans' Appeals (Board) from June 2009 and August 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The June 2009 rating decision denied service connection for PTSD.  The August 2013 rating decision granted service connection for headaches and assigned an initial 30 percent evaluation, effective from April 27, 2012; granted service connection for IBS and assigned an initial 10 percent evaluation, effective August 1, 2011; and denied service connection for tinnitus, DJD of the right and left knees, right ankle abnormality, and left middle finger deformity.

The Veteran appeals for an earlier effective date for headaches and IBS, a higher initial evaluation for IBS, and for service connection for PTSD, DJD of the right and left knees, tinnitus, right ankle abnormality, and left middle finger deformity.

The Veteran testified before the undersigned Veterans Law Judge at a July 2015 videoconference hearing, and a transcript of this hearing is of record.

A VA examination for PTSD was completed after the most recent adjudication of the Veteran's claim, but no Supplemental Statement of the Case was subsequently issued.  However, the Veteran waived review of the VA examination by the AOJ on the record at the videoconference hearing.

The appeal is partially REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. The claim for service connection for a psychiatric disorder, specifically PTSD, was previously denied in a November 2005 Board decision, due to the lack of credible supporting evidence that the Veteran's claimed in-service stressors occurred.

2. The additional evidence received since the final November 2005 Board decision raises additional stressors not previously claimed as well as a new diagnosis of a psychiatric disorder, which relate to the unestablished facts necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim; thus they are new and material.


CONCLUSIONS OF LAW

1. The November 2005 Board decision denying service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156(a) (2015).

2. The criteria for reopening service connection for a psychiatric disorder are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen his claim of entitlement to service connection for a psychiatric disorder, including PTSD and schizoaffective disorder.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).

The Board previously denied a claim of entitlement to service connection for PTSD in a November 2005 decision because the record did not show any credible supporting evidence that the Veteran's claimed in-service stressors occurred.  The November 2005 Board decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 3.104.

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

It is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran applied to have the previously denied claim reopened in May 2007.  Evidence obtained since the November 2005 Board decision include a December 2008 Statement in Support of Claim for PTSD, which raised for the first time a finger injury as a stressor; and a June 2009 VA examination report, which raised for the first time a truck accident before deployment as a stressor.  At the time of the November 2005 Board decision, these stressors were not asserted by the Veteran.

Additionally, the June 2009, July 2011, and July 2013 VA examinations diagnosed the Veteran with schizoaffective disorder either instead of PTSD or in addition to PTSD.  Indeed, the July 2013 VA examination report linked the Veteran's PTSD to service.

Without addressing the merits of this evidence, the Board finds that the new evidence addresses the issue of whether the Veteran currently has a psychiatric disorder that may be connected to service.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises a reasonable possibility of substantiating the Veteran's service connection claim for a psychiatric disorder.

The Board thus finds that new and material evidence has been submitted to reopen the Veteran's claims for service connection for a psychiatric disorder, including PTSD and schizoaffective disorder.

However, as discussed in the remand below, this case involves a subsequent inadequate VA examination for PTSD.  Nevertheless, as the Veteran is not prejudiced by the reopening of his service connection claim for a psychiatric disorder, such reopening is the most favorable action on the Veteran's claim at this point in his appeal.


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a psychiatric disorder, including PTSD and schizoaffective disorder, is reopened and, to that extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

Although a July 2011 VA examination for PTSD was completed by a clinical psychologist subsequent to the November 2005 Board decision, another VA examination for PTSD was requested and completed in July 2013.  The reason for this examination is not clear based upon the record.  Unfortunately, the Board finds that the latter VA examination is inadequate as it was not performed by a psychiatrist or a psychologist.

The July 2013 VA examination for PTSD found that a claimed stressor was related to the Veteran's fear of hostile military or terrorist activity and was adequate to support the diagnosis of PTSD.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

However, the July 2013 VA examiner (W.H.) is stated to be a doctor of medicine (M.D.) and a staff physician.  There is no information clarifying as to whether he is a psychiatrist or a psychologist.  Further research on the VA Medical Center Atlanta's intranet showed that Dr. W.H.'s specialty is medicine, rather than mental/behavioral health.

The regulations clearly state that a VA examination must be by a VA psychiatrist or psychologist.  See 38 C.F.R. § 3.304(f)(3).  As such, whether Dr. W.H. is a psychiatrist or psychologist will determine whether the VA examination is adequate for the purposes of service connection of PTSD based upon fear of hostile military or terrorist activity, which is one basis upon which this claim could be granted.

Furthermore, although the July 2011 VA examiner found that the Veteran reported symptoms consistent with a diagnosis of schizoaffective disorder, bipolar type, based on review of his claims file, previous VA examinations, an interview, and review of his mental health records, the examiner provides no other opinion as to any in-service manifestation or symptoms of such or as to any nexus with military service.

Additionally, the RO issued an August 2013 rating decision denying entitlement to service connection for DJD of the left and right knees, tinnitus, right ankle abnormality, and deformity of the left middle finger.  The RO also granted entitlement to service connection for headaches, assigning an initial 30 percent evaluation, effective from April 27, 2012; and for IBS, assigning an initial 10 percent evaluation, effective August 1, 2011.  Notice of this rating decision was sent to the Veteran soon thereafter.

In November 2013, a Report of General Information documented a telephone call with the Veteran in which the Veteran stated that he wanted to reopen his bilateral knee claim.  The Board construes this to be a timely Notice of Disagreement (NOD) for DJD of the right and left knees with respect to the August 2013 rating decision as it was received within one year of the receipt of the rating decision.  See 38 C.F.R. § 20.201 (2015) (Notice of Disagreement does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).

The Veteran also filed an NOD in August 2014, which disagreed with the effective date for headaches; the effective date and evaluation for IBS; and service connection for tinnitus, deformity of the left middle finger, and right ankle abnormality.

The AOJ has not yet issued a Statement of the Case (SOC) subsequent to the NODs.  The issuance of subsequent rating decisions does not abrogate the AOJ's duty to render an SOC, and failure to provide the Veteran with an SOC would be prejudicial.  Therefore, the matters must be remanded for the issuance of an SOC.  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall confirm whether the July 2013 VA examiner is a psychiatrist or a psychologist.  If the examiner has such credentials, the AOJ shall obtain and associate with the claims file the evidence confirming such credentials.  The AOJ shall then readjudicate the claim, taking any additional development deemed necessary.
 
2. If the July 2013 VA examiner is not a psychiatrist or psychologist, or such cannot be confirmed, the AOJ shall schedule the Veteran for a VA examination by a VA psychiatrist or psychologist to address the nature and etiology of any diagnosed psychiatric disorder, to include but not limited to PTSD and schizoaffective disorder, the Veteran's claimed stressors, and any in-service manifestations or nexus with military service.  For any psychiatric disability(s) diagnosed, the examiner shall offer an opinion as to the following question:

Is it at least as likely as not (at least a 50 percent probability) that any currently diagnosed psychiatric disability(s) was incurred in or as a result of the Veteran's period of active duty service?  Why or why not?

A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The AOJ will then readjudicate the issue of entitlement to service connection for a psychiatric disability, to include PTSD and schizoaffective disorder.  

4.  The AOJ shall furnish the Veteran an SOC for the issue of service connection for DJD of the left and right knees, tinnitus, right ankle abnormality, and deformity of the left middle finger; for the issue of increased rating and an earlier effective date for IBS; and for the issue of an earlier effective date for headaches.  Clearly advise the Veteran and his representative of the need to file a substantive appeal following the issuance of the SOC if the Veteran wishes to perfect an appeal of the issues to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

